SUMMERS, Justice.
 Defendant was convicted and appealed. Pie made no appearance and filed no briefs in this Court, therefore, the bill of exceptions which was reserved is considered abandoned. State v. Brown, 245 La. 442, 158 So.2d 605 (1963); State v. Wessinger, 245 La. 409, 158 So.2d 594 (1963). The only question remaining under these circumstances is whether there are any errors patent on the face of the record. A review of the record discloses no error patent on the face of the record. Accordingly, the conviction and sentence are affirmed.